Citation Nr: 1434742	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-23 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, L5-S1 with spondylosis.

2. Entitlement to an initial rating in excess of 10 percent prior to November 14, 2013 and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.

3. Entitlement to an initial rating in excess of 10 percent prior to November 14, 2013 and in excess of 20 percent thereafter, for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Jeremy S. Montgomery, Attorney



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004 and from March 2005 to July 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The July 2010 rating decision granted entitlement to service connection for degenerative disc disease, L5-S1 with spondylosis and bilateral lumbar radiculopathy and assigned a 10 percent rating, effective May 24, 2010.  In a May 2013 Decision Review Officer decision, a separate 10 percent rating each was assigned for the radiculopathy of the left lower extremity and radiculopathy of the right lower extremity, effective May 24, 2010, and these ratings were increased to 20 percent each in a January 2014 Decision Review Officer decision, effective November 14, 2013.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1. Prior to November 14, 2013, degenerative disc disease, L5-S1 with spondylosis was manifested by forward flexion to greater than 60 degrees and combined range of motion greater than 120 degrees, without guarding and muscle spasm sufficient to cause abnormal gait or abnormal spinal contour.  
2. Resolving all reasonable doubt in the Veteran's favor, from November 14, 2013, degenerative disc disease, L5-S1 with spondylosis is manifested by forward flexion with pain starting at 60 degrees. 
	
3. Radiculopathy of the left lower extremity was manifested by mild, wholly sensory symptoms of pain prior to November 14, 2013, and by moderate intermittent pain and numbness thereafter.
 
4. Radiculopathy of the right lower extremity was manifested by mild, wholly sensory symptoms of pain prior to November 14, 2013, and by moderate intermittent pain and numbness thereafter.


CONCLUSIONS OF LAW
 
1. The criteria for a rating in excess of 10 percent for degenerative disc disease, L5-S1 with spondylosis have not been met prior to November 14, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4 .71a, Diagnostic Codes 5243-5237 (2013).
 
2. The criteria for a rating of 20 percent, but no greater, for degenerative disc disease, L5-S1 with spondylosis have been met from November 14, 2013 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4 .71a, Diagnostic Codes 5243-5237 (2013).

3. The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity prior to November 14, 2013 and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2013).

4. The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity prior to November 14, 2013 and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). A VA letter issued in May 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA and private treatment records, and the reports of June 2010 and November 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records that need to be obtained for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that either examiner documented findings inconsistent with the medical history outlined in the claims file or insufficient to properly rate the relevant disability under the Rating Schedule. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with for the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.




II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body; Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's lumbar spine disability has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5237 (2013) for intervertebral disc syndrome with spondylolisthesis.   Left and right lower extremity radiculopathy have each been assigned a 10 percent prior to November 14, 2013 and a 20 percent thereafter, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  The Veteran contends that his functional impairment is greater than contemplated by the assigned ratings and that higher ratings are warranted throughout the appeal period.

As relevant to the lumbar spine, under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is assigned a 10 percent rating.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2013).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent. Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a , Note. Mild incomplete paralysis of the sciatic nerve, sciatic radiculitis warrants a 10 percent rating. Moderate incomplete paralysis of the sciatic nerve, sciatic radiculitis warrants a 20 percent rating. 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8720.

Relevant evidence includes the reports of June 2010 and November 2013 VA examinations and VA and private treatment records.  At the June 2010 VA examination, the Veteran exhibited range of motion of flexion to 70 degrees, extension to 10 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  There were no complaints of pain or further decrease in motion with repetition.  The examiner noted tenderness to palpation, but there was no palpable spasm.  Gait and spinal alignment were normal.  The Veteran denied any further decreased motion or pain with repetition.  He reported flare-ups twice per month that lasted about a day, but denied that there was additional limitation of function associated with them.  

Strength and motor neurological testing was normal in both legs.  Reflexes were 2/4 in the knees and ankles.  Straight leg raise was negative lying down and positive on the left at 60 degrees.  

VA treatment notes dated in December 2012 and August 2013 show that the Veteran reported episodes of low back pain with sciatica about one to four times per month and that they were brought on by prolonged standing.

At the November 2013 VA examination, range of motion testing revealed flexion to 80 degrees with pain beginning at 60 degrees.  Extension was to 20 degrees with pain starting at 10 degrees.  Left lateral flexion and right lateral flexion were each to 25 degrees with pain beginning at 10 degrees.  Left lateral rotation was to 20 degrees with pain at 5 degrees.  Right lateral rotation was to 25 degrees with pain at 10 degrees.  With repetition, forward flexion was further limited to 65 degrees with a loss of 5 degrees each of extension and bilateral flexion, and a loss of 10 degrees bilateral rotation due to pain.  There was guarding and spasm present, but not sufficiently to cause abnormal gait or spinal contour.  There was tenderness to palpation of the soft tissues.  The Veteran endorsed flare-ups, reporting that in 2007 he was unable to get out of bed for 2 days and that he has milder flare-ups once per week that keep him down for a few hours.  Imaging studies showed arthritis and spondylolisthesis.

Muscle strength of the bilateral lower extremities was normal at 5/5.  The examiner observed no muscle atrophy.  Deep tendon reflexes were 1+ in each knee and 2+ in each ankle.  The sensory examination was normal, but straight leg raise testing was positive.  The examiner noted moderate numbness and moderate intermittent pain in both the right and left lower extremities, and stated that there was moderate radiculopathy on both sides.  

In light of the above, the Board determines that no revision of the ratings assigned for all disabilities prior to November 14, 2013 is not warranted.  The 10 percent evaluation for the lumbar spine disability contemplates range of motion to greater than 60 degrees forward flexion and the combined range of motion greater than 120 degrees, as well as the tenderness.  A rating in excess of 10 percent requires forward flexion to 60 degrees or less or a combined range of motion to less than 120 degrees.  These manifestations were not present at that time.  

With respect to the Veteran's radiculopathy, the Board determines that a rating in excess of 10 percent for either leg prior to November 14, 2013 or in excess of 20 percent thereafter is not warranted.  The 10 percent assigned prior to that date contemplated his pain when standing for prolonged periods.  There was no loss of strength or motor skills in the legs, and the findings at the VA examination and in treatment records do not demonstrate that the disability was more severe than mild.  Similarly, the 20 percent rating assigned to the left and right lower extremity disabilities contemplates the moderate disability manifested by the moderate intermittent pain documented by the November 2013 VA examiner.  A rating in excess of 20 percent requires a moderately severe neurological disability, which is less than complete paralysis, but greater than moderate incomplete paralysis.  Here, the Veteran experiences intermittent pain, but there was no impairment of motor function found on the examination and no muscle atrophy.  In addition, while he uses a back brace occasionally, he does not use a cane or walker, or other assistive device to compensate for impairment of motor function.  A neurological disability that has wholly sensory manifestations is to be rated as no greater than moderate, which is 20 percent.  38 C.F.R. § 4.124 (2013).

As of that date, however, for the lumbar spine, the Board finds that a rating of 20 percent, but no greater is supported by the evidence.  At the November 2013 VA examination, the examiner noted that pain began at 60 degrees, which warrants a 20 percent rating.  With repetition, the Veteran was able to forward flex to 65 degrees; however, there is no indication that he can do so without pain for at least the last 5 degrees.  Moreover, with consideration of pain and repetition, his motion was reduced for extension, lateral flexion, and lateral rotation for a combined range of motion of less than 120 degrees.  Therefore, affording the Veteran the benefit of the doubt, the Board determines that a rating of 20 percent, but no greater is warranted from November 14, 2013 for the Veteran's degenerative disc disease, L5-S1 with spondylosis.  DeLuca, 8 Vet. App.

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's radiculopathy of the bilateral lower extremities are already separately compensated.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1. While the Veteran has a diagnosis of IVDS, he has not had incapacitating episodes to warrant a higher rating under the General Formula for IVDS. 

The Veteran asserts that his cervical and lumbar spine symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support the Veteran's claims of increased disability beyond that compensated. 

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against the ratings in excess of those assigned, and the doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular rating and Total Disability due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's service-connected lumbar spine and lower extremity disabilities manifest in pain, loss of range of motion, and inability to endure prolonged standing.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The General Formula for Rating Diseases and Injuries of the Spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The rating criteria for neurological disabilities contemplate sensory and motor symptomatology.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss associated with musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in movement and pain.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Moreover, the Veteran has not been hospitalized for treatment of these disabilities and as noted by VA examiners he is employed by the National Guard and had been on profile with the National Guard for 13 years at that point and that it was through these accommodations that he has been able to continue with the Guard.  The accommodations prevent further interference with his employment.    
Therefore, an extra-schedular rating for cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion and lumbar spondylosis deformans, status post laminectomy L4-L5.is denied.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, nor is there evidence that the Veteran is unable to perform at his job because of his service-connected disabilities.  Therefore, the Board determines that further consideration of a TDIU rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, L5-S1 with spondylosis, prior to November 14, 2013, is denied.

Entitlement to an initial rating of 20 percent, but no greater, for degenerative disc disease, L5-S1 with spondylosis, from November 14, 2013, is granted.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, prior to November 14, 2013, and in excess of 20 percent thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to November 14, 2013, and in excess of 20 percent thereafter, is denied.




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


